Per Curiam.
Defendant was convicted, after trial by jury, of forcible rape (CLS 1961, § 750.520 [Stat Ann 1954 Rev § 28.788]), and was sentenced on February 9, 1968, to 25 to 40 years in prison. On appeal defendant argues (1) that the court in which he was convicted was not the place of proper venue and, therefore, the court lacked jurisdiction, and (2) that the record failed to show that the complaining witness exercised the required degree of resistance against the alleged attacker. A motion to affirm t.he conviction has-been filed by the people. ■ •
A review of the briefs, the record and transcript and the motion to affirm reveals that the venue question was not,raised at trial.. Accordingly, it may not be raised for the first time on appeal. People v. Williams (1965), 1 Mich App 441; CL 1948, § 767.45 (Stat Ann 1954 Rev §.28.985). Competent evidence was introduced at the trial that the will of the complaining witness was overcome by fear of the defendant. See People v. Myers (1943), 306 Mich 100.
The motion to affirm is granted.